 Case 4:20-cv-01040-P-BP Document 15 Filed 02/05/21             Page 1 of 2 PageID 182



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

In re: WILLIAM PAUL BURCH,                    §
                                              § Civil Action No. 4:20-cv-01040-P-BP
       Plaintiff.                             §
                                              §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. ECF No. 12. Five days later, Plaintiff William Paul Burch

filed a Response to the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge. ECF No. 13. Burch’s Response merely rehashes the same arguments that

the Magistrate Judge already considered. First, the Magistrate Judge correctly noted that

the waiver-of-fee provision in 28 U.S.C. § 1930(f)(1) is inapplicable. ECF No. 12 at 3.

Second, Burch’s attachments show that his creditor’s efforts to collect continue, which is

the same finding made by the Magistrate Judge. Id. at 3. Finally, Burch argues that his

other pending litigation somehow supports his in forma pauperis status, but the Magistrate

Judge considered Burch’s other litigation. Id. at 4. Having considered these arguments, the

Court finds that they are frivolous and need not be considered in any further detail. See

Nettles v. Wainwright, 677 F.2d 404, 410 n. 8 (5th Cir. Unit B 1982) (en banc) (“Frivolous,

conclusive or general objections need not be considered by the district court.”). Therefore,

Burch’s objections are OVERRULED.

       The District Judge also reviewed the proposed Findings, Conclusions, and

Recommendation for plain error. Finding none, the undersigned District Judge believes
 Case 4:20-cv-01040-P-BP Document 15 Filed 02/05/21             Page 2 of 2 PageID 183



that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

       Accordingly, it is ORDERED that Plaintiff’s Motion to Proceed for In Forma

Pauperis (ECF No. 5) is DENIED. Therefore, Plaintiff William Paul Burch is ORDERED

to pay the required $400 filing fee to the Clerk of Court within fourteen days of this Order.

Plaintiff’s failure to pay the required fee will result in DISMISALL without prejudice.

FED. R. CIV. P. 41(b).

       SO ORDERED on this 5th day of February, 2021.




                                             2
